Title: To Alexander Hamilton from John E. Howard, [26 August 1793]
From: Howard, John E.
To: Hamilton, Alexander



[Baltimore, August 26, 1793]
Dr. Sir

I received a letter, without date, from you respecting the recommending a character as Collector of the port of Annapolis, which I delayed answering in expectation of seeing some person from that place who could give me information as to the persons most likely to accept.
There are many proper persons in that place, but I am doubtful whether any one of them would accept of the appointment.

Mr. Carroll in conversation a day or two ago, mentioned his having received a similar letter from you and that he had recommended Mr. John Randall, but he did not know that he would serve. If Mr. Randall will serve I will join in recommending him, for he is a man of business and I believe of strict integrity.
You will have no difficulty in finding a Surveyor for this Port, for I am told there are 30 candidates.
Your late instructions to the Collectors which have been published, relating to privateers and their prizes, and the Arming of Vessels in our ports, have given great satisfaction to many persons, and I believe to the people generally in this place. Some there are of very different politics, and if reports are to be depended on, it is not very surprizing that they are so, for it is said that out of only two dutch vessels & their cargoes, condemned as prizes, the agents will make £10,000, and the French Consul is to have one fifth for his trouble in condemning the vessels & cargoes. It will readily be supposed that many persons become interested either as agents or purchasers, if not as owners of the privateers.
The resolutions of the City of Richmond & the address of the City of Hartford, with the resolutions of other Towns must satisfy Mr. Genet that he will get nothing by appealing to the people from any determinations of the executive.
Some publications in the Philadelphia papers, particularly those under the signature of Pacificus, have satisfied the doubts of many with respect to the taking part with France in the war. So much for french affairs—and the conduct of the English privateers in stopping our vessels makes it much to be wished that Peace in Europe, at least between England and France, may soon take place.
I am Dr Sir   with great respect   Yr. Obed. Servt.

J E. Howard
BaltimoreAugt. 26th. 1793

